 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

 


 


 
TERM LOAN AND SECURITY AGREEMENT
 


 
between
 


 
PHOTOMEDEX, INC., as Borrower
 
and
 


 
CLUTTERBUCK FUNDS LLC, as Lender
 
Dated as of March 19, 2010
 

                                                                  
 
 

--------------------------------------------------------------------------------

 

TERM LOAN AND SECURITY AGREEMENT
 
THIS TERM LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of March 19,
2010, is entered into by and between PHOTOMEDEX, INC., a Delaware corporation,
with its principal office 147 Keystone Drive, Montgomeryville, Pennsylvania
18936 (the “Borrower”), and CLUTTERBUCK FUNDS LLC, a Delaware limited liability
company, with an office at 200 Public Square, Suite 2910, Cleveland, Ohio 44114
(the “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower is in the business of developing, manufacturing and
marketing proprietary excimer laser equipment and, in connection therewith,
enters into leases and consignments with dermatologists and other commercial
users of such laser equipment; and
 
WHEREAS, the Borrower has requested and the Lender has agreed to make a secured
term loan on the terms set forth in this Agreement and the other Credit
Documents (as defined below).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Definitions.
 
1.1 Certain Defined Terms.  For the purposes of this Agreement the following
terms will have the following meanings:
 
“Accounts Receivable” means all presently existing and hereafter arising
accounts, accounts receivable, contract rights, payment intangibles and all
other forms of obligations owing to Borrower pursuant to the sale or lease of
the Pledged Units (including, without limitation, pursuant to the Transaction
Documents).
 
“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Bankruptcy Exception” has the meaning set forth in Section 3.1(a)(iii).
 
“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for business in Cleveland, Ohio.
 
“Collateral” shall mean all of Borrower’s right, title and interest in and to
the following personal property:
 
1.  
the Pledged Units;

 
2.  
the Transaction Documents;

 

 
1

--------------------------------------------------------------------------------

 

3.  
all payments made to the Borrower pursuant to the Transaction Documents;

 
4.  
all funds deposited in the Controlled Account;

 
5.  
all Accounts Receivable;

 
6.  
upon the release of the security interests granted by the Borrower to CIT
Healthcare, LLC, as agent for the lenders set forth in the Master Term Loan and
Security Agreement, dated as of December 31, 2007, as amended, by and among the
Borrower, CIT Healthcare, LLC, as agent, and the lenders set forth therein  (the
“Master Term Loan and Security Agreement”), the “Collateral” (as defined in the
Master Term Loan and Security Agreement);

 
7.  
all of the Borrower’s books and records relating to the foregoing; and

 
8.  
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, proceeds and insurance proceeds of any of the
foregoing.

 
“Controlled Account” shall mean a depository account with Wachovia Bank,
National Association (the “Controlled Account Bank”) that shall be used by the
Borrower to deposit all payments made to the Borrower pursuant to the
Transaction Documents.
 
“Credit Documents” shall mean this Agreement, the Term Note and the Warrant.
 
“Eligible Account Receivable” shall mean an Account Receivable of Borrower to
the extent arising out of complete sales by Borrower in accordance with the
terms and conditions of all purchase orders, contracts and other documents
relating thereto, which, at all times until it is collected in full,
continuously meets the following requirements:  (a) to the extent that it is not
subject to any claim for credit, allowance, or adjustment by the Obligor or any
set off or counter claim, but such Account Receivable shall only be ineligible
to the extent of such credit, allowance, adjustment, set off or counter claim;
(b) arose in the ordinary course of Borrower’s business and not more than (i)
ninety (90) days have elapsed since the invoice date (i.e. the date of
completing performance of services sufficient to justify the rendition of the
invoice or the sale of goods to the Obligor), or (ii) sixty (60) days have
elapsed since the payment due date for the applicable invoice with respect to
the performance (fully completed) of services or the sale of goods for or to the
Obligor; (c) is not due from any Obligor with respect to which Borrower has
received any notice of, has any knowledge of any bankruptcy or insolvency action
or proceeding concerning the Obligor; (d) is not an Account Receivable due from
any Affiliate, shareholder or employee of Borrower; (e) is not an Account
Receivable which Lender has deemed to be ineligible, in the exercise of its good
faith, reasonable credit judgment (using standards and exclusion criteria
consistently applied to all other borrowers similarly situated).
 
“GAAP” shall mean United States generally accepted accounting principles.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether incurred or arising by
operation of law or otherwise against any property.
 

 
2

--------------------------------------------------------------------------------

 



 
“Maturity Date” shall mean the date that is eighteen months after the Closing
Date.
 
“Obligors” shall mean each party to the Transaction Documents, other than the
Borrower.
 
“Permitted Lien” shall mean (a) Liens in favor of the Lender; (b) Liens for
Taxes, assessments or other governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and with respect to which
proper reserves have been taken by the Borrower; provided that a stay of
enforcement of any such Lien shall be in effect; (c) deposits or pledges to
secure obligations under worker's compensation, social security or similar laws,
or under unemployment insurance; (d) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of business; (e) Liens arising by virtue
of the rendition, entry or issuance against Borrower or any property of Borrower
of any judgment, writ, order, or decree for so long as each such Lien (i) is in
existence for less than twenty (20) consecutive days after it first arises or is
being properly contested and (ii) is at all times junior in priority to any
Liens in favor of the Lender; (f) mechanics', workers', materialmen's or other
like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by the
Borrower; (g) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that any such lien shall not
encumber any other property of the Borrower (whether structured as a purchase
money security interest or a capital lease); (h) Liens granted to CIT
Healthcare, LLC, as agent, under or in connection with the Master Term Loan and
Security Agreement; and (i) Liens granted to Perseus Partners, VII, L.P. (it
being acknowledged that Liens granted to Perseus Partners, VII, L.P. on
Collateral shall be subordinate to Liens granted to the Lender  to the
extent  provided in the Intercreditor Agreement date as of even date herewith
among Borrower, Lender and Perseus Partners, VII, L.P.).
 
“Person” is any individual, sole proprietorship, corporation, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association or government entity.
 
“Pledged Units” shall mean the XTRAC laser units and related equipment set forth
in Schedule 1 hereto (as such schedule may be amended, modified, or restated
from time to time by mutual agreement of the Borrower and the Lender).
 
“Taxes” means all federal, state and local customs, duties, taxes, fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts with respect thereto.
 
“Transactions” shall mean the lease and consignment transactions entered into by
the Borrower with respect to the Pledged Units.
 
“Transaction Documents” shall mean the documents entered into between the
Borrower and the Obligors in connection with the Transactions, including without
limitation usage or membership agreements, equipment leases, consignments,
promissory notes, security agreements, and guarantees.
 

 
3

--------------------------------------------------------------------------------

 

“Warrant” shall mean the Warrant issued by Borrower to Lender on the date
hereof.
 
SECTION 2. The Term Loan.
 
2.1 The Term Loan.
 
(a) Loan.  Subject to the conditions set forth in this Agreement, the Lender
agrees to loan to the Borrower the principal amount of Two Million Five Hundred
Thousand Dollars ($2,500,000) (the “Term Loan”). The Term Loan will be evidenced
by a Promissory Note in substantially the form attached hereto as Exhibit A (the
“Term Note”).
 
(b) Closing.  Subject to the conditions set forth herein, the closing for the
Term Loan (the “Closing”) shall take place contemporaneously with the execution
and delivery of the Credit Documents or such date as such conditions are
satisfied or waived (the date of such Closing, the “Closing Date”).  The Closing
shall take place via telecopier (or similar means of electronic transmission)
and overnight mail at the offices of Morgan, Lewis & Bockius LLP, 1701 Market
Street, Philadelphia, PA 19103 at 11:00 a.m. eastern time or at such other place
as the Lender and the Borrower may agree.
 
(c) Payment.  Interest shall accrue on any unpaid principal balance of the Term
Note at the rate of twelve percent (12%) per year; provided, however, that such
rate shall increase to eighteen percent (18%) per year upon an Event of Default
and remain at such increased rate until such Event of Default is cured or
waived.  All accrued and unpaid interest shall be paid monthly in arrears on the
first day of each month and all unpaid principal, together with any accrued and
unpaid interest at such time, shall be paid on the Maturity Date. All
computations of interest shall be made by the Lender on the basis of a year of
365 or 366 days, as the case may be, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.
 
2.2 Collateral for Term Loans. To secure the repayment of the Term Loan and all
other obligations of Borrower to Lender hereunder, Borrower hereby assigns and
grants to Lender a first priority lien on and security interest in and to the
Collateral, subject to the Permitted Liens, and upon satisfaction of Borrower’s
obligations under this Agreement, Lender shall release such lien and security
interest.
 
2.3 Prepayment. Upon thirty days prior written notice to the Lender, Borrower
may prepay the Term Loan in whole or in part without payment of penalty or
unearned interest; provided, however, that any such prepayment of principal
shall be accompanied by the payment of interest accrued to the date of such
prepayment and all costs, expenses or charges then owed to Lender pursuant to
the Term Note.
 
2.4 Time of Payments.  Maker shall make each payment hereunder not later than
4:00 p.m. (Cleveland, Ohio time) on the day when due in U.S. Dollars to the
Lender at its offices in same day funds.  Whenever any payment under the Term
Note shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest.
 

 
4

--------------------------------------------------------------------------------

 

2.5 Application of Payments. Prior to an Event of Default, all payments and
prepayments shall be applied in the following order of priority: (i) first to
fees, costs and expenses owing to Lender, (ii) second to any accrued and unpaid
interest, (iii) third to the principal of the Term Loan, and (iii) fourth to
other amounts due and owing to Lender from Borrower hereunder. Following an
Event of Default, payments and prepayments shall be applied as provided for in
Section 5.3 herein.
 
SECTION 3. Representations and Warranties; Covenants.
 
3.1 Representation and Warranties of Borrower. Borrower hereby makes, as of the
Closing Date, the following representations, warranties and covenants to the
Lender:
 
(a) Organization, Power and Qualification.
 
(i) Borrower is a corporation that is duly organized and validly existing under
the laws of the State of Delaware, and is qualified and in good standing to
engage in its regular course of business in each jurisdiction in which the
character of its properties or the nature of its activities requires such
qualifications, except where the failure to be so qualified, licensed or in good
standing would not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect;
 
(ii) Each of this Agreement and the Term Note has been duly authorized by all
necessary proceedings of Borrower, has been duly and validly executed and
delivered by Borrower, and, assuming due authorization, execution and delivery
by Lender, is a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with the terms hereof and thereof, except as such
enforcement may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws, now or hereafter in effect, relating
to or affecting the rights, powers, privileges, remedies or interests of
creditors generally, (b) rules or principles of equity affecting enforcement of
obligations generally, whether at law, in equity or otherwise, or (c) the
exercise of the discretionary powers of any court or other authority before
which a proceeding may be brought seeking equitable remedies, including, without
limitation, specific performance and injunctive relief (each, a “Bankruptcy
Exception”);
 
(iii) No consent, approval, authorization, order, registration or qualification
of, or with, any person, or of, or with, any court or regulatory authority or
other governmental body having jurisdiction over Borrower, the absence of which
would adversely affect the legal and valid execution, delivery and performance
by Borrower of this Agreement, the Term Note, or the documents and instruments
contemplated hereby or thereby or the taking by Borrower of any actions
contemplated herein or therein, is required except for (a) the filing of a
notice on Form D under the Securities Act of 1933, as amended and (b) the
compliance with applicable state securities laws, (c) the consent of Perseus
Partners VII, L.P. to the Term Loan and the liens granted under this Agreement,
 

 
5

--------------------------------------------------------------------------------

 

and (d) the listing of the shares of the Borrower’s common stock issuable upon
exercise of the Warrant on Nasdaq;
 
(iv) Neither the execution and delivery of this Agreement, the Term Note, the
consummation of the transactions contemplated hereby or thereby, nor the
fulfillment of or compliance with the terms and conditions of this Agreement and
the Term Note by Borrower, conflict with or result in a breach of or a default
under any of the terms, conditions or provisions of any legal restriction
(including, without limitation, any judgment, order, injunction, decree or
ruling of any court or governmental authority, or any federal, state, local or
other law, statute, rule or regulation) or any covenant or agreement or
instrument to which Borrower is now a party, or by which Borrower or any of
Borrower’s property is bound, nor does such execution, delivery, consummation or
compliance violate or result in the violation of the Restated Certificate of
Incorporation, as amended, Bylaws or any other organizational documents of
Borrower (in each case as in effect on the date hereof);
 
(v) There is no pending or threatened claim or proceeding by or before any court
or governmental agency against or affecting the Borrower which, if adversely
decided would have a material adverse effect on the business, operations or
financial condition of the Borrower or on the ability of the Borrower to perform
its obligations under this Agreement, the Term Note, or the documents and
instruments contemplated hereby or thereby; and
 
(vi) The principal executive office of Borrower is the address stated herein.
 
(b) Accuracy of Information. All information, in whatever form, provided by
Borrower to Lender concerning the Transactions, including, without limitation:
(i) the legal names and addresses of Obligors, (ii) the amount, due dates and
payments due under the Transaction Documents, (iii) the description of the
Pledged Units, (iv) the description of the Transaction Documents, (v) cash
flows, and (vi) delinquencies has been provided with the knowledge that the
Lender has been induced to enter into this Agreement in reliance on such
information, and Borrower warrants that all such information is accurate and
correct in all material respects.
 
(c) Transaction Representations.
 
(i) Each Transaction Document is genuine and, to the Borrower’s knowledge,
represents a valid obligation of the Obligor named therein, and each such
Transaction Document is and will continue to be enforceable against each Obligor
in accordance with the terms thereof, without defense, offset or counterclaim,
subject to the Bankruptcy Exception;
 
(ii) Each Transaction is denominated in United States dollars and has been
entered into by Obligors domiciled in the United States of America;
 

 
6

--------------------------------------------------------------------------------

 

(iii) Each Transaction Document contains an obligation of the applicable Obligor
to pay for the use of the Pledged Units in accordance with the terms of the
applicable usage agreement;
 
(iv) Each Transaction was originated in the ordinary course of Borrower’s
business in connection with the sale, lease or consignment of one or more
Pledged Units in accordance with Borrower’s customary credit policies, and the
Pledged Units that are the subject thereof are intended for the Obligors’
professional, commercial or other business  use;
 
(v) The terms and conditions contained in the Transaction Documents correctly
reflect the entire agreement between the parties thereto and there are no other
written agreements or representations, or any oral agreements by Borrower, in
connection therewith;
 
(vi) Borrower has not, directly, or indirectly, in any material way not in the
ordinary course of business extended or otherwise restructured the payment terms
or any other term or condition of any Transaction Document or made any extension
or other accommodation to any Obligor for purposes of changing or beneficially
affecting the delinquency status of any Transaction;
 
(vii) Each Transaction complies in all material respects with all applicable
state, federal, local and other laws, rules, regulations and requirements in
effect as of the Closing Date with respect to the creation of such obligations,
the billing or collection, of discounts, fees or similar charges;
 
(viii) All Pledged Units leased or consigned (as the case may be) to the
Obligors have been delivered to, and unconditionally accepted by, the Obligors
in writing, in accordance with the applicable usage agreement or other
applicable Transaction Document;
 
(ix) Except for the rights either granted to or provided to the Obligors under
the applicable Transaction Documents, Borrower owns the Collateral, free and
clear of any Liens other than Permitted Liens, and Borrower has not previously
assigned, sold or hypothecated any interest that it may have to or under any
Transaction or any Pledged Unit which has not heretofore been, or will be prior
to the Closing Date, reassigned or released to Borrower, and upon the
consummation of the transactions contemplated hereby, Lender will be vested with
such security interests, and all right, title and interest of Borrower in and to
the Collateral free and clear of any Lien thereon (other than Permitted Liens),
except in favor of Lender, and will be entitled to all of the benefits due and
owing to Borrower (but none of the obligations) under the Transaction Documents;
 
(x) The Pledged Units relating to any Transaction will be properly insured as
required by the terms of the Transaction Documents. There are, to the best of
Borrower’s knowledge, no pending claims by any Obligor against Borrower, any
other the manufacturer of any of the Pledged Units or other
 

 
7

--------------------------------------------------------------------------------

 

supplier of any of the Pledged Units based on express or implied warranties,
product liability or otherwise;
 
(xi) As of the Closing Date, all outstanding material Taxes, fees, charges or
assessments levied or assessed in connection with each Transaction (or Pledged
Unit that is the subject of such Transaction) have been fully paid or reserved
by Borrower or by the Obligor, as the case may be;
 
(xii) There are no oral or written agreements of any kind between Borrower and
any other person, company or entity (including, without limitation, brokers,
vendors, Obligors and governmental bodies) which will or may materially and
adversely affect Lender’s interests in or to any of the Collateral, other than
Permitted Liens;
 
(xiii) Within the last six (6) years, Borrower has not conducted business under
any other trade name, fictitious name or any other legal name, except such
vestigial uses under the names of Laser Photonics, Inc. and Acculase, Inc.;
 
(xiv) Borrower has not assigned its rights under any Transaction Document;
 
(xv) Borrower has all regulatory licenses, permits, approvals and clearances,
including, without limitation, approvals by the United States Food and Drug
Administration, to enter into the Transactions; and
 
(xvi) Borrower’s insurance policy, naming Lender as lender loss payee and
additional insured, is in full force and effect.
 
3.2 Covenants of Borrower. Borrower hereby covenants and agrees that until the
Term Loan has been paid and performed in full and this Agreement shall have
terminated:
 
(a) all financial information shall be prepared in accordance with GAAP applied
on a consistent basis with prior periods;
 
(b) Borrower shall give Lender at least thirty (30) days’ prior written notice
of any relocation of its state of organization or its chief executive office,
and shall at all times maintain its place of organization and its chief
executive office within the United States;
 
(c) Borrower agrees to maintain product liability insurance reasonably
acceptable to Lender and agrees to require Obligors to maintain professional
liability and personal injury insurance on the Pledged Units as required in the
Transaction Documents. Borrower agrees not to waive the requirement of any
insurance coverage under policies maintained by an Obligor pursuant to any
Transaction Document.
 
(d) Borrower shall at all times take all acts necessary to obtain and maintain
the first priority Lien of Lender or its designated assignee on the Collateral,
subject to Permitted Liens;
 

 
8

--------------------------------------------------------------------------------

 

(e) Borrower shall, for the term of any Transaction Document, promptly advise
Lender of any matter of which Borrower has knowledge which may be detrimental in
any material respect to an Obligor’s financial condition or Lender’s first
priority Lien on the Collateral (other than the Permitted Liens):
 
(f) Borrower shall furnish to Lender a certificate of an authorized officer of
Borrower stating that he or she has reviewed the activities of Borrower and
that, to the best of his or her knowledge, there exists no Event of Default or
event which with notice or lapse of time (or both) would become an Event of
Default, substantially in the form of the certificate attached hereto as Exhibit
C (the “Officer’s Certificate”) within thirty (30) days after any request by
Lender;
 
(g) Borrower shall provide to Lender (i) within sixty (60) days following the
end of each fiscal quarter, a balance sheet as of the end of such fiscal
quarter, and statements of income and cash flows for such fiscal quarter and for
the year to date, certified by Borrower’s Chief Financial Officer as being
prepared in accordance with GAAP (subject to normal year-end adjustments and the
absence of footnotes); (ii) within ninety (90) days after the end of each fiscal
year, audited financial statements certified by an independent certified public
accountant selected by Borrower; (iii) within five (5) days of the filing
thereof, all reports required to be filed with the Securities Exchange
Commission; (iv) within thirty (30) days following the end of each quarter, the
quarterly report for Pledged Unit placements and usage in the form of Exhibit B
attached hereto; (v) within thirty (30) days following the end of each quarter,
the quarterly historical chart of total Pledged Units placements and treatments
detailing the average daily usage per Pledged Unit; (vi) within twenty (20) days
after the end of each month, summaries of the monthly aging and the status of
any charge-offs of receivable balances in which Lender has an interest, by usage
or services contracts accounts, as well as in the aggregate, and other source
information from which the aforementioned, summaries are prepared; (vii) within
twenty (20) days after the end of each month, a monthly report, including the
summary of billings to each Obligor and the status of each Transaction, on
locations of Pledged Units; and (viii) within twenty (20) days after the end of
each month, monthly listing of cancelled or expired Transactions, in each
instance, by name, location and reason.  Each of the financial statements
delivered pursuant to clauses (i) or (ii) shall be accompanied by an Officer’s
Certificate in the form of Exhibit C hereto of the Borrower’s Chief Financial
Officer, stating that as of the date thereof there exists no Event of Default or
event which, with the giving of notice or passage of time or both would become
an Event of Default or, if such Event of Default or event exists, describing
such occurrence and the steps being taken by Borrower in respect thereof;
 
(h) Borrower shall, at all reasonable times and upon reasonable notice, allow
Lender by or through any of its officers, agents, employees, attorneys, or
accountants to (i) examine, inspect, and make extracts from Borrower’s books and
other records, including, without limitation, the tax returns of Borrower; (ii)
arrange for verification of Borrower’s accounts, under reasonable procedures
coordinated with Borrower or Borrower’s auditors; and (iii) examine and inspect
the Collateral, wherever located; provided, however, unless an Event of Default
occurs and is continuing Bank shall be limited to one inspection of such books
and records during any calendar quarter.
 

 
9

--------------------------------------------------------------------------------

 

(i) Borrower shall promptly and fully report to Lender in writing if any Pledged
Unit is lost or damaged (where the estimated repair costs would exceed the
greater of ten percent (10%) of the original Pledged Unit cost or Ten Thousand
Dollars ($10,000)), or is otherwise involved in an accident causing personal
injury or property damage;
 
(j) Borrower shall make or cause to be made all filings in respect of, and pay
or cause to be paid when due, all taxes, assessments, fines, fees and other
liabilities (including all taxes and other claims in respect of the Transactions
and the related Pledged Units) unless being reasonably contested;
 
(k) Borrower shall remain in full compliance with all laws and regulations
applicable to it including, without limitation:  (a) ensuring that no person who
owns a controlling interest in or otherwise controls Borrower is or shall be (I)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation, or (II) a person designated under
Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any
related enabling legislation or any other similar Executive Orders, and (b)
compliance with all applicable Bank Secrecy Act (“BSA”) laws, regulations and
government guidelines on BSA compliance and on the prevention and detection of
money laundering violations;
 
(l) Borrower shall, within thirty (30) days from the date hereof establish and
thereafter maintain a lockbox account (the “Controlled Account”) with a bank
satisfactory to Lender into which all Payments shall be made and shall cause
such bank to enter into a control agreement with Lender (a “Control Agreement”),
in form and substance satisfactory to Lender.
 
(m) Borrower shall within sixty (60) days upon the return of any Pledged Unit by
an Obligor either (i) have delivered such Pledged Unit to a new Obligor pursuant
to a usage agreement or other Transaction Document pledged to Lender hereunder,
or (ii) have delivered to Lender as replacement collateral for the obligations
of Borrower hereunder, substitute Transaction Documents and Pledged Units.
 
(n) Borrower shall perform in all material respects all of its obligations
arising by contract, agreement, or imposed by applicable law, rule or regulation
with respect to any of the Pledged Units;
 
(o) The proceeds of the Term Loan shall be used for working capital and general
corporate purposes of the Borrower, but shall not be used for (i) distributions
to the holders of the Company’s equity or (ii) the non-scheduled payment of
funded indebtedness.
 
(p) Borrower shall maintain, as of the end of each calendar quarter, a minimum
aggregate amount of $500,000 of Eligible Accounts Receivable and Borrower shall
provide Lender with a quarterly statement evidencing the same within 20 days
following the end of each calendar quarter.
 
(q) Borrower shall not sell, lease, transfer or dispose of any of its properties
or assets, except in the ordinary course of business;
 

 
10

--------------------------------------------------------------------------------

 

(r) Borrower shall not create or suffer to exist any Lien upon or against any of
its property or assets, whether now owned or hereafter acquired, except for
Permitted Liens;
 
(s) Borrower shall not create, incur or have outstanding any obligation for
borrowed money, or any indebtedness of any kind, that will mature prior to the
Maturity Date; provided, that this Section shall not apply to (i) the
indebtedness to the Lender or any affiliate of the Lender; (ii) the indebtedness
existing on the Closing Date; and (iii) indebtedness to trade creditors incurred
in the ordinary course of business.
 
(t) Borrower shall provide written notice to Lender of any request to Perseus
Partners VII, L.P. for its consent to create, incur or have outstanding any
obligation for borrowed money or any indebtedness of any kind; provided, that
this Section shall not apply to (i) the indebtedness to the Lender or any
affiliate of the Lender; (ii) the indebtedness existing on the Closing Date.
 
(u) Borrower shall not modify the terms of its existing indebtedness to mature
on or prior to the Maturity Date.
 
(v) Borrower shall not directly or indirectly enter into or permit to exist any
material transaction with any Affiliate of Borrower, except for transactions
that are in the ordinary course of Borrower’s business, upon fair and reasonable
terms that are no less favorable to Borrower than would be obtained in an
arms-length transaction with a non-affiliated Person;
 
(w) Borrower shall not pay any dividends or make any distribution or payment on
account of or in redemption, retirement or repurchase of any capital stock;
 
(x) Borrower shall file (within forty-five (45) days from the date hereof with
respect to current Pledged Units and within fifteen (15) days for new Pledged
Units), a UCC-1 Financing Statement for each Obligor (in the state of
organization or residence for such Obligor) providing notice that the Pledged
Units remain the property of the Borrower and subject to a lien in favor of the
Lender and subject to the Permitted Liens;
 
(y) Borrower shall from time to time execute and deliver such further documents
and do such further acts and things as Lender may reasonably request in order to
fully effect the purposes of this Agreement and to protect Lenders’ interest in
the Transaction Documents and Pledged Units; and
 
(z) Borrower shall provide such other information as Lender may reasonably
request.
 
SECTION 4. Conditions to Term Loan.
 
4.1 Conditions Precedent to each Term Loan.  Lender’s obligation to make the
Term Loan hereunder is subject to the fulfillment or prior written waiver of
each of the following conditions precedent, each in form and substance
satisfactory to Lender and its counsel.
 
(a) Borrower shall have duly executed and delivered to Lender the Term Note
evidencing the Term Loan;
 

 
11

--------------------------------------------------------------------------------

 

(b) Borrower shall not be in breach in any material respect of any of its
representations herein;
 
(c) Borrower shall not be in default in any material respect in the performance
of any obligation hereunder, including, without limitation, Section 3.2(k)
above;
 
(d) If requested by Lender, Borrower shall have delivered to Lender original
Transaction Documents for each relevant Transaction, which shall consist of the
following documents:
 
(i) a certified copy of each Transaction Document, together with all schedules,
amendments, riders and supplements thereto identified on a Schedule;
 
(ii) all such UCC-1 financing statements as may exist, designating the relevant
Obligor, as debtor, and Borrower, as secured party, filed by Borrower at its
expense in Obligor’s state of organization;
 
(iii) copies of insurance certificates required by Borrower and, to the extent
available, Obligor pursuant to the Transaction Documents;
 
(iv) original certificate, executed by the Borrower, evidencing its report of
installation and acceptance by the Obligor of the Pledged Unit(s); and
 
(v) any other documents relating: to any of the foregoing or otherwise
evidencing a payment obligation under, providing security for, or otherwise
relating to a Transaction.
 
(e) Borrower shall have delivered to Lender a copy of appropriate resolutions of
its board of directors, in form and substance satisfactory to Lender,
authorizing the execution, delivery and performance of this Agreement, the Term
Note, and the other Credit Documents;
 
(f) Borrower shall have delivered to Lender a UCC-1 financing statement naming
Borrower as debtor and Lender as secured party;
 
(g) Borrower shall have delivered to Lender, and/or caused to be performed, such
other items that may be reasonably requested by Lender;
 
(h) Borrower shall not have suffered any material adverse change, nor shall any
material adverse change be threatened, in its financial condition, business or
operations since the date of Borrower’s most recent financial statement
delivered to Lender;
 
(i) Borrower shall have delivered to Lender evidence of Borrower’s insurance
policy with policy limits acceptable to Lender naming Lender and its assignees
as lender loss payees and additional insureds;
 
(j) Borrower shall have delivered to Lender all information necessary for Lender
to issue wire transfer instructions on behalf of Borrower for the Term Loan to
be made under this Agreement, including disbursement authorizations in form
acceptable to Lender;
 

 
12

--------------------------------------------------------------------------------

 

(k) Borrower shall have delivered the Warrant to Lender;
 
(l) Borrower shall have reimbursed Lender for its legal costs and expenses, the
amount of which shall not exceed Twenty-Five Thousand Dollars ($25,000); and
 
(m) Lender shall have received the favorable opinion (addressed to Lender and
dated as of the closing date) of Morgan, Lewis & Bockius, LLP, counsel for
Borrower in the form and substance acceptable to Lender, and covering such other
matters relating to Borrower, this Agreement or the Credit Documents as Lender
shall reasonably request.
 
SECTION 5. Events of Default and Remedies.
 
(a) Events of Default.  Each of the following shall constitute an “Event of
Default”:  (i) Borrower fails to pay when due any of the obligations owing to
Lender and such failure is not remedied within ten (10) days of the applicable
due date; (ii) Borrower breaches any of its insurance obligations under the
Transaction Documents and fails to cure the breach within five (5) days from the
earlier of (A) Borrower’s knowledge thereof and (B) Borrower’s receipt of notice
from Lender; (iii) Borrower breaches any of its other obligations and fails to
cure that breach within thirty (30) days from the earlier of (A) Borrower’s
knowledge thereof and (B) Borrower’s receipt of notice from Lender, (iv) any
representation or warranty made by Borrower in connection with this Agreement
shall be false or misleading in any material respect; (v) Borrower becomes
insolvent or ceases to do business as a going concern; (vi) a petition is filed
by or against Borrower under any bankruptcy or insolvency laws and in the event
of an involuntary petition, the petition is not dismissed within forty-five (45)
days of the filing date; (vii) Borrower defaults under any other material
obligation for (A) borrowed money, (B) the deferred purchase price of property,
or (C) payments due under lease agreements and the same are not cured within the
applicable cure periods; (viii) there is any dissolution, termination of
existence, merger, consolidation or change in controlling ownership of Borrower,
where the term “change of controlling ownership” shall be defined and
interpreted in accordance with the rules and regulations of the SEC, provided,
however, that a change of controlling ownership of the Borrower shall not be
deemed in any case to result from the issuance by the Borrower of shares of its
common stock in a bona fide underwritten public offering; (ix) Borrower cancels
or changes the terms of the Lockbox Agreement or moves the Controlled Account
related thereto without Lender’s prior written consent; (x) an event of default
shall occur and continue beyond any applicable period of notice and/or grace
under the Master Term Loan and Security Agreement or any other document executed
in connection therewith; or (xi) there is a material adverse change in the
Borrower’s financial condition as determined solely by Lender.  An Event of
Default declaration shall apply to all Schedules unless specifically excepted by
Lender.
 
5.2 Remedies.  Upon the occurrence and during the continuance of an Event of
Default (a) Lender may declare all obligations of Borrower under this Agreement
and the Term Note immediately due and payable without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower (provided, however, if an Event of Default occurs with
respect to Section 5.1(v), all obligations of Borrower under this Agreement and
the Term Note shall automatically become immediately due and payable without
further action of the Lender), (b) at the request of Lender, Borrower shall
assign to Lender such licenses, certificates and authorizations, including all
applicable treatment access codes,
 

 
13

--------------------------------------------------------------------------------

 

necessary for the operation of the Pledged Units by the Obligors, (c) the Lender
shall have the rights and remedies of a secured party under the Ohio Revised
Code, in addition to the rights and remedies of a secured party provided
elsewhere within this Agreement, (d) collect, compromise, take, sell or
otherwise deal with the Collateral and proceeds thereof in its own name or in
the name of the Borrower, (e) sell, assign, transfer or otherwise dispose of all
or any part of the Collateral in any manner permitted by law and do any other
thing and exercise any other right or remedy which the Lender may, with or
without judicial process, do or exercise under applicable law, and in any such
sale the Lender may sell, assign, transfer or otherwise dispose of all or any
part of the Collateral without giving any warranties and the Lender may
specifically disclaim any warranties of title and the like, (f) enforce the
obligations of an account debtor, Obligor or other person obligated on the
Collateral and exercise the rights of the debtor with respect to the obligation
of the account debtor, Obligor or other person obligated on collateral to make
payment or otherwise render performance to the Borrower, and with respect to any
property that secures the obligations of the account debtor, Obligor or other
person obligated on the Collateral, in any case directly or through collection
agencies or other collection specialists.
 
5.3 Right of Entry; Possession of Pledged Units.  Upon the occurrence and during
the continuance of an Event of Default, Borrower hereby, and to the extent it
may have such authority, authorizes Lender to peacefully enter any premises
where any Pledged Unit may be and take possession of such Pledged Unit.  Lender
may, but shall not be required to, sell Pledged Units at private or public sale,
in bulk or in parcels, with or without notice, and without having the Pledged
Unit present at the place of sale.  Lender may also, but shall not be required
to, lease, otherwise dispose of or keep idle all or part of the Pledged
Units.  Lender may use Borrower’s premises for a reasonable period of time for
any or all of the purposes stated above without liability for rent, costs,
damages or otherwise.  The proceeds of sale, lease or other disposition, if any,
shall be applied on the following order of priorities:  (a) to pay all of
Lenders’ costs, charges and expenses incurred in taking, removing, holding,
repairing and selling, leasing or otherwise disposing of the Pledged Units;
then, (b) to the extent not previously paid by Borrower, to pay Lender all sums
due from Borrower under this Agreement; then (c) to reimburse to Borrower any
sums previously paid by Borrower as liquidated damages; and then (d) to
Borrower, if there exists any surplus.  Borrower shall immediately pay any
deficiency in (a) and (b) above.
 
5.4 Notice of Disposition.  If any notice is required by law to effectuate any
sale or other disposition of the Collateral, (a) Lender will give Borrower
written notice of the time and place of any public sale or of the time after
which any private sale or other intended disposition thereof will be made, and
at any such public or private sale, Lender may purchase all or any of the
Collateral; and (b) Lender and Borrower agree that such notice will not be
unreasonable as to time if given in compliance with this Agreement ten days
prior to any sale or other disposition.
 
5.5 Late Charges.  In the event Borrower fails to make any payment under the
Term Note within ten (10) days of the applicable payment Due Date, Borrower
shall also pay to Lender, in addition to principal and interest a late charge
equal to 5% of the amount of such missed payment.
 
5.6 Remedies Cumulative.  All rights and remedies granted Lender hereunder and
under the Term Note and other agreements, instruments and documents associated
herewith and therewith, or otherwise available at law or in equity, shall be
deemed concurrent and cumulative,
 

 
14

--------------------------------------------------------------------------------

 

and not alternative remedies, and Lender may proceed with any number of remedies
at the same time until all obligations and liabilities of Borrower are satisfied
in full.  The exercise of any one right or remedy shall not be deemed a waiver
or release of any other right or remedy, and Lender, upon or at any time after
the occurrence of an Event of Default, may proceed against Borrower, at any
time, under any agreement, with any available remedy and in any order.
 
5.7 Set-Off.  If any bank account or other property held by or with Lender, or
any Affiliate of Lender, or any participant is attached or otherwise liened or
levied upon by any third party, Lender (and such participant) shall have and be
deemed to have, without notice to Borrower, the immediate right of set-off and
may apply the funds or other amounts or property thus set off against any of
Borrower’s obligations and liabilities hereunder.
 
SECTION 6. Collection Costs; Indemnification Obligations.
 
6.1 Collection Costs.  If Borrower fails to pay any amount that may become due
to Lender hereunder or under the Term Note, then Borrower shall reimburse Lender
upon demand for all collection costs hereunder (including reasonable attorneys’
fees and expenses).
 
6.2 General Indemnification.  Borrower indemnifies, defends and holds harmless
Lender, its successors and assigns, from and against any and all suits, claims,
liabilities, counterclaims, actions, damages, penalties, losses, costs or
expenses (including, without limitation, attorneys’ fees, expenses and court
costs) of any kind Lender shall suffer as a direct result of or arising out of
(a) any breach by Borrower of any warranty, representation, covenant or
agreement contained herein, or other document executed by Borrower in connection
herewith, or contained in any Transaction Document, (b) any intentional
misrepresentation in, or material omission from, any statement, certificate,
Exhibit, Schedule or other agreement, instrument or document prepared and
delivered or to be delivered by Borrower pursuant to this Agreement, (c) any
negligence of Borrower or of any agent or employee of Borrower or any warranty
given by Borrower in respect of the purchase, installation, delivery,
maintenance and condition of any Pledged Unit, (d) any Taxes and any
governmental charges, fees, fines or penalties whatsoever, levied against any
Transaction or any Pledged Unit for any periods prior to the applicable Closing
Date and not paid by Borrower in the event Borrower is liable for such Taxes,
(e) any Transaction or Transaction Document being unenforceable by reason of the
failure of Borrower (or any predecessor-in-interest to Borrower) to have
qualified to do business or to have any license or permit required by any state
or other governmental entity, (f) the failure of Borrower to have or have
obtained from an Obligor effective insurance coverage as required pursuant to
the Transaction Documents, or (g) the failure of Lender to have a first priority
perfected security interest in and Lien on the Collateral, subject to the
Permitted Liens.  Borrower further indemnifies and holds harmless Lender, its
successors and assigns, from and against any and all liabilities (including
interest and penalties) with respect to any Taxes required to be collected in
respect of any Transaction or any Pledged Units after the Closing Date if such
Taxes had not been collected by Borrower prior to the Closing Date on reliance
of any exemption being available or otherwise applicable and it is subsequently
determined by Lender that no exemption is available.
 
6.3 Environmental Indemnification.  Borrower shall fully and promptly pay,
perform, discharge, defend and indemnify and hold harmless Lender, its
successors and assigns from and
 

 
15

--------------------------------------------------------------------------------

 

against any and all claims, loss or damage, including the costs of any remedial
action arising from any breach of any environmental law in connection with a
Transaction, including, without limitation, any claim arising under the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
Section 9601 et. seq.).
 
6.4 Survival.  The obligations of Borrower under this Section 6 shall survive
the execution of this Agreement and the Term Note, the Closing and any payment
of any amount owing under the Term Note.
 
6.5 Continuation of Interest Charges.  All contractual rates of interest
chargeable on the Term Loan shall continue to accrue and be paid even after
default, acceleration, termination of this Agreement, judgment, bankruptcy,
insolvency proceedings of any kind or the happening of any event or occurrence
similar or dissimilar.
 
6.6 Applicable Interest Limitations.  In no contingency or event whatsoever
shall the aggregate of all amounts deemed interest hereunder and charged or
collected pursuant to the terms of this Agreement or the Term Note exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
court determines Lender has charged or received interest hereunder in excess of
the highest applicable rate, Lender shall apply and set off such excess interest
received by Lender against other obligations and liabilities due or to become
due and such rate shall automatically be reduced to the maximum rate permitted
by such law.
 
SECTION 7. Administration and Servicing of Term Loan.
 
7.1 Servicing of Transactions.  Until the Term Loan hereunder has been paid and
performed in full and this Agreement shall have been terminated, Borrower will,
unless and until replaced:
 
(a) Perform all servicing responsibilities with respect to the Transactions;
 
(b) Bill Obligors in accordance with the terms of the applicable Transaction
Document and otherwise in accordance with Borrower’s standard billing
procedures, and use its best efforts to collect all payments due under the
Transaction Documents, including all taxes, but in no event less diligently and
appropriately than in accordance with generally accepted servicing practices in
the financial services industry.  All billing with respect to Transactions shall
be accomplished by separate invoices (i.e. not included in invoices to the same
Obligor for payments due under any other agreements between Borrower and
Obligor) or by invoices clearly describing the Transactions to which payments
due an applicable.  To the extent payments from Obligors include sales, use and
personal property taxes such amounts will be received in trust by Borrower and
paid promptly to the authority entitled thereto.
 
(c) Maintain books and records pertaining to all the Transactions and provide
Lender or its appointee on-site access to same, on an annual basis during the
term of the Term Loan, with the cost of out-of-pocket expenses actually incurred
to be borne by Borrower in an amount not to exceed $900.00 in conjunction with a
review of collection and administration of the Transactions in order to assess
compliance with the written policy and procedure of Borrower in relation to the
servicing responsibilities of Borrower as well as review of Transaction
 

 
16

--------------------------------------------------------------------------------

 

Documents, and on or before the twentieth (20th) day of each month.  Borrower
shall provide a report, in form and substance satisfactory to Lender, by
electronic transmission, of all payments due under the Transaction Documents as
of the last day of the preceding month, all payments received, payments advanced
by Borrower, and any amounts for which a payment is overdue and the period for
which such amount is overdue, any recoveries and any other information Lender
requests.
 
(d) Make or cause to be made all filings in respect of, and pay and discharge or
cause to be paid and discharged when due, any and all personal property taxes,
license fees, sales, use, excise, or similar taxes now or hereafter imposed by
any state, Federal or other government or agency on any Transactions, Pledged
Units or payments due under any Transaction, whether the same shall be payable
by or billed or assessed to the Obligor or Borrower, together with any penalties
and/or interest in connection therewith.
 
7.2 Required Consent of Lender to Certain Matters.  Borrower may not, without
the prior written consent of Lender, take any action with respect to the
following (unless such action is required by the terms of the applicable
Transaction Documents):
 
(a) enter into a waiver or consent or permit any material modification with
respect to any executed Transaction Document;
 
(b) release, or agree to the substitution or exchange of any Pledged Unit or
release the liability, in whole or in part, of any person or entity liable for
any payment owing under any Transaction Document, except with respect to
upgrades as may occur in the ordinary course of Borrower’s business;
 
(c) grant any concession with respect to the compliance with any material
obligations imposed by the Transaction Documents, if such concession could
materially adversely affect the value of the Collateral;
 
(d) accelerate or extend the maturity date of a Transaction Document, commence
any action, terminate any Transaction Document or repossess and resell any
Pledged Units except in the ordinary course of business; or
 
(e) consent to any encumbrance on, or any subordinate financing of, any Pledged
Unit in which Lender holds a security interest (other than Permitted Liens).
 
Borrower shall promptly provide Lender with notice of any request by an Obligor
for an act which would require the consent of Lender, and unless Lender consents
in writing within ten (10) business days of such request, the request shall be
deemed denied; provided, however, that notwithstanding the foregoing, so long as
no Event of Default or event which with the passage of time and/or the giving of
notice would constitute an Event of Default, upon the request of an Obligor,
Borrower may sell items of Pledged Units from time to time to such Obligors
without the prior consent of Lender (and Lender shall release its Lien thereon),
subject to the following conditions:  (i) Borrower shall not be permitted to
sell a Pledged Unit unless the remaining time under the corresponding
Transaction Documents is less than twelve (12) months, (ii) Borrower shall in no
event be permitted to sell more than twenty (20) such Pledged Units during the
term of this Agreement (as extended, if applicable), unless Borrower substitutes
the corresponding
 

 
17

--------------------------------------------------------------------------------

 

Transaction Documents and Pledged Units with new Transaction Documents and
Pledged Units pledged as replacement Collateral (in amounts and on terms
satisfactory to Lender and Borrower, it being understood that the substitution
of a new Transaction Document for a new item (not refurbished) of Pledged Unit
shall suffice to redress three (3) such items of sold Pledged Unit, and (iii)
Borrower shall continue to provide written notice to Lender (x) of each sale of
Pledged Unit and (y) upon reaching twenty (20) items of Pledged Units sold in
accordance with the terms hereof, that it has reached the twenty (20) item
threshold.
 
7.3 Notice to Obligors.  Upon the occurrence of an Event of Default, Lender
shall have the right to terminate Borrower as servicer and engage a replacement
servicer or act as servicer itself and may notify the Obligors of the assignment
of such Obligor’s Transaction to Lender.  If Lender or its designee assumes
billing and collection responsibility, Borrower shall not interfere, attempt to
interfere, or initiate communication in any way with an Obligor concerning the
notices, billing and collection of payments and other amounts as provided in
this Agreement.  Borrower agrees, at its sole cost and expense, to cooperate and
assist Lender or its designee in efforts with respect to billing and collection
as Lender may request and to turn over all documents and information in its
possession with respect to the Transactions.  If, following such termination
Borrower receives a payment, Borrower agrees to immediately forward the payment
to Lender, in kind, and until such payment is forwarded to Lender, to hold the
payment in trust for Lender.
 
7.4 Lender Billing and Collecting.  Upon Lender’s or its designee’s undertaking
to bill and collect for payments under any Transactions, Lender or its designee
may take or fail to take whatever action with respect to the collection of such
payments as Lender, in its sole discretion, shall deem proper.  Borrower hereby
waives any objection to and hereby consents that, without affecting any of
Borrower’s liabilities or obligations hereunder or under any assignment, Lender
or its designee may, after Lender’s or its designee’s undertaking to bill and
collect, agree with any Obligor under any Transaction as to any modification,
alteration, release, compromise, extension, waiver, consent, or other similar or
dissimilar indulgence of or with respect to any such Transaction without
relieving Borrower from any of its obligations hereunder.
 
SECTION 8. Miscellaneous.
 
8.1 Costs, Recording and Other Fees.  On the Closing Date, and from time to time
thereafter, Borrower shall pay (i) all reasonable expenses of Lender on demand
(including, without limitation, search costs, audit fees, appraisal fees, and
the reasonable fees and expenses of legal counsel for Lender) relating to this
Agreement and the transactions contemplated by the Agreement, the Transaction
Documents and all related agreements and documents, including, without
limitation, (A) all expenses incurred in the analysis, negotiation, preparation,
closing, administration and enforcement of this Agreement and the other
documents associated herewith, (B) all expenses incurred in the enforcement,
protection and defense of the rights of Lender in and to the Term Loan and
Collateral, including without limitation, all recording fees, assessments or
other statutory fees necessary to perfect Lender’s first priority security
interest in and Lien on the Collateral, subject to the Permitted Liens, or
otherwise hereunder, (C) all Taxes, if any, payable upon or in connection with
the conveyance and transfer contemplated hereunder, and (ii) any reasonable
expenses of Lender relating to extensions, amendments, waivers or
 

 
18

--------------------------------------------------------------------------------

 

consents pursuant to the provisions hereof, or any related agreements and
documents or relating to agreements with other creditors or termination of this
Agreement, provided, however, that legal fees shall not exceed $25,000
(collectively, the “Expenses”).  Any Expenses not paid upon demand by Lender
shall bear interest at the highest per annum rate of interest applicable to the
Term Loan.
 
8.2 Power of Attorney.  Borrower hereby irrevocably constitutes and appoints
Lender as Borrower’s attorney-in-fact with full power of substitution, for
Borrower and in Borrower’s name to do, at Lender’s option and at Borrower’s
expense, all lawful acts and things which Lender may deem necessary to perfect
and continue the perfection of any security interest or Lien created hereunder
and to ask, demand, collect (including, but not limited to, the execution, in
Borrower’s name, of assignment notification letters), receipt for, sue for,
compound and give acquittance for any and all payments assigned hereunder and to
endorse, in writing or by stamp, Borrower’s name or otherwise on all checks for
any monies in respect of the Transactions in which Lender holds a security
interest.
 
8.3 Successor and Assigns.  Lender shall have the absolute right, without
requiring Borrower’s consent, to assign all or any of its rights or delegate all
or any of its duties hereunder.  Borrower may not assign all or any or its
rights or delegate all or any of its duties hereunder without the prior written
consent of Lender, provided no such assignment shall relieve Borrower of any of
its obligations hereunder or any Term Note executed hereunder.
 
8.4 Payments In Immediately Available Funds.  Each payment to be made hereunder
or any Term Note shall be made on the required payment date in lawful money of
the United States or other funds immediately available to the Lender.
 
8.5 Rights Cumulative.  All rights, remedies and powers granted to Lender
hereunder are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers given hereunder
and thereunder, or in or by any other instrument, or available in law or equity.
 
8.6 Waivers.  No failure or delay on the part of Borrower or Lender in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.
 
8.7 Notices.  All notices, requests or other communications desired or required
to be given under this Agreement shall be in writing and shall be sent by (a)
certified or registered mail, return receipt requested, postage prepaid, (b)
national prepaid overnight delivery service, (c) telecopy or other facsimile
transmission (following with hard copies to be sent by national prepaid
overnight delivery service) or (d) personal delivery with receipt acknowledged
in writing, as follows:  if to Borrower or Lender at the address set forth on
the signature page hereto.  All notices and demands shall be deemed to have been
given either at the time of the delivery thereof to any officer of the person
entitled to receive such notices and demands at the address of such person for
notices hereunder, or on the third day after the mailing thereof to such
address, as the case may be.
 

 
19

--------------------------------------------------------------------------------

 

8.8 Deliveries to Lender.  All items to be delivered, remitted or otherwise to
be furnished by Borrower to Lender pursuant hereto or in connection herewith
shall, except as otherwise provided for herein, be delivered to Lender at its
office at the address set forth herein and therein or at such other place as the
Lender may direct.
 
8.9 Merger and Integration; Amendments. Etc.  This Agreement and any documents
executed in connection herewith set forth the entire understanding of the
parties relating to the subject matter hereof, and all other and/or prior
understandings, written or oral, are hereby superseded.  This Agreement may not
be modified, amended, waived, terminated or supplemented, except in accordance
with its express terms and in a writing executed by Borrower and Lender.
 
8.10 Headings and Cross-References.  The various headings in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement.  References to any Section are to such
Section of this Agreement.
 
8.11 Governing Law.  This Agreement shall be governed by the internal
substantive laws of the State of Delaware, without regard to principles of
conflicts of law or choice of law.
 
8.12 Counterparts.  This Agreement may be signed in one or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original and all of which shall be taken together as one and the same agreement.
 
8.13 Severability.  If any provision hereof is void or unenforceable in any
jurisdiction, such voidness or unenforceability shall not affect the validity or
enforceability of (i) such provision in any other jurisdiction or (ii) any other
provision herein in such or any other jurisdiction.
 
8.14 Survival of Duties, Warranties and Representations.  Each party hereto
covenants that its respective duties, warranties and representations set forth
in this Agreement and in any document delivered or to be delivered in connection
herewith or therewith, shall survive the execution of this Agreement and the
closing of the transactions contemplated hereunder and thereunder.
 
8.15 Jurisdiction, Forum Selection Venue; Jury Trial Waivers.  BORROWER AND
LENDER (A) AGREE TO SUBMIT THEMSELVES IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND ANY SCHEDULE OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT HEREOF OR THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF OHIO, AND
APPELLATE COURTS FROM ANY SUCH FEDERAL COURT, (B) CONSENT THAT ANY ACTION OR
PROCEEDING SHALL BE BROUGHT IN SUCH COURTS, AND WAIVE ANY OBJECTION THAT EACH
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT, (C) AGREE THAT SERVICE OF PROCESS OF ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO THE APPROPRIATE PARTY AT ITS ADDRESS AS SET FORTH HEREIN,
 

 
20

--------------------------------------------------------------------------------

 

AND SERVICE MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT OR FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN POSTED AS AFORESAID, AND
(D) AGREE THAT NOTHING HEREIN OR IN ANY SCHEDULE SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  BORROWER AND
LENDER EACH HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT, ANY SCHEDULE AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING
TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN BORROWER AND LENDER.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the day and year first above
written.
 
 
 



 
 PHOTOMEDEX, INC., as Borrower
 
   
By:
/s/ Dennis M. McGrath
   
Name:
Dennis M. McGrath
   
Title:
Chief Executive Officer
           
Address:
147 Keystone Drive
     
Montgomeryville, PA 18936
   
Attn:
Chief Executive Officer and Chief Financial Officer
   
Facsimile:
215-619-3209
 

 
 
 

 
 CLUTTERBUCK FUNDS LLC, as Lender
 
   
By:
/s/ Robert T. Clutterbuck
   
Name:
Robert T. Clutterbuck
   
Title:
Managing Partner
           
Address:
200 Public Square, Suite 2910
     
Cleveland, OH  44114
   
Attn:
Robert T. Clutterbuck
   
Facsimile:
216-803-1199
 
 

 
 
 
 
 
 
 
 
 

   S-1
[Signature Page to Term Loan and Security Agreement]



 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------